Case 5:18-cv-00032-LGW-BWC Document 99 Filed 03/23/21 Page 1of1

In the Anited States District Court
For the Southern District of Georgia

Waprross Division
CHAD MCCLURE, *
ak
Plaintiff, * CIVIL ACTION NO.: 5:18-cv-32
ak
Vv. %
ok
A. HYERS, et al., *
*
Defendants. ¥

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge's Report and
Recommendation. Dkt. No. 98. Plaintiff did not file Objections
to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, GRANTS Defendants’
Motions for Summary Judgment, dkt. nos. 80, 83, DIRECTS the
Clerk of Court to CLOSE this case and enter the appropriate
judgment, and DENIES Plaintiff in forma pauperis status on

appeal.

 

SO ORDERED, this he day of Mare lL) , 2021;
7

f

 

HON./ LYSASGEDBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

AO 72A
(Rev. 8/82)

 

 
